— Appeal from a judgment of the Onondaga County Court (William D. Walsh, J.), rendered November 23, 2005. The judgment convicted defen*1233dant, upon a jury verdict, of criminal possession of a weapon in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of criminal possession of a weapon in the second degree (Penal Law § 265.03 [former (2)]). Viewing the evidence in the light most favorable to the People (see People v Contes, 60 NY2d 620, 621 [1983]), we conclude that it is legally sufficient to support the conviction (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). We reject defendant’s contention that the verdict is against the weight of the evidence. “Where, as here, witness credibility is of paramount importance to the determination of guilt or innocence, [we] must give ‘[g]reat deference ... [to the] fact-finder’s opportunity to view the witnesses, hear the testimony and observe demeanor’ ” (People v Harris, 15 AD3d 966, 967 [2005], lv denied 4 NY3d 831 [2005], quoting Bleakley, 69 NY2d at 495). It was for the jury to determine whether to credit the testimony of the eyewitnesses and defendant’s fellow inmate, and we see no reason to disturb the jury’s credibility determination (see id.). Present — Centra, J.P., Fahey, Peradotto, Green and Gorski, JJ.